 Case 2:20-cv-02888-ODW-JEM Document 25 Filed 08/04/20 Page 1 of 1 Page ID #:52



 1

 2

 3

 4

 5

 6

 7
                                                                             JS-6
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JANETTE DEREMO,                             Case No.: CV20-2888- ODW (JEMx)
12
                       Plaintiff,                ORDER
13

14                          v.                   HON. OTIS D. WRIGHT II
15
     CREDIT ONE BANK, N.A.,
16
                     Defendant.
17

18
           Based upon the Parties’ Stipulation, and good cause, this Court hereby
19
     orders the Action to be, and is, dismissed with prejudice.
20

21
     IT IS SO ORDERED.
22

23
     Dated: August 4, 2020                   _      __________________________
24

25                                                          HON. OTIS D. WRIGHT II
                                                         UNITED STATES DISTRICT JUDGE
26

27

28

     CASE NO.: CV20-2888 ODW (JFMx)                       Deremo v. Credit One Bank, N.A.
                                      [PROPOSED] ORDER
